DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation Application
3.    This application is a continuation of 16/241,204, filed 01/07/2019, now U.S. Patent #11,119,494. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status of Claims
4.	This Office Action is in response to the Applicant's application filed July 28, 2021. Claims 1-20 are presently pending and are presented for examination. 

Allowable Subject Matter
5.	Claims 1-20 would be allowable if rewritten to overcome the Nonstatutory Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent # 11,119,494. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention is the same.

App# 17/387,131
U.S. Patent # 11,119,494
At least one non-transitory machine-readable storage medium storing instructions that, when executed by one or more processors of a machine, will cause the machine to perform operations, comprising:
A method implemented by one or more processors, the method comprising:
receiving operational data corresponding to vehicle operations, wherein the vehicle operations include a vehicle navigating to complete a voyage by at least passing between two different locations;
receiving operational data corresponding to vehicle operations, which include a vehicle navigating to complete a voyage by at least passing between two different locations;
receiving environmental data associated with environmental conditions in which the vehicle is operating while passing between the two different locations;
receiving environmental data associated with environmental conditions in which the vehicle is operating while passing between the two different locations;
processing the operational data and the environmental data using a neural network model;
processing the operational data and the environmental data using a neural network model that has been previously trained using past operational data and past environmental data collected during one or more voyages of one or more vehicles;
and generating, as output of the neural network model based on the processing, an estimated value corresponding to an operating variable of the vehicle, wherein the operating variable is associated with a state of charge of one or more batteries of the vehicle, and wherein the estimated value output by the neural network is indicative of whether the vehicle is able to complete the voyage without recharging the one or more batteries.
generating, as output of the neural network model based on the processing, an estimated value corresponding to an operating variable of the vehicle, wherein the operating variable is associated with a state of charge of one or more batteries of the vehicle, and wherein the estimated value output by the neural network is indicative of whether the vehicle is able to complete the voyage without recharging the one or more batteries;

determining a voyage completion estimate based on the estimated value for the operating variable of the vehicle and a current status of the vehicle through the voyage;

and when the voyage completion estimate indicates that the operating variable of the vehicle is insufficient for completing the voyage: causing the vehicle to maneuver to a separate location, between the two different locations.


7.	Claims 2-7 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.

8.	Independent claims 8, 13, and 16 are similar to claim 1 so they rejected for the same reasons as claim 1.

9.	Claims 9-11, 14-15, and 17-20 depend from independent claims 8, 13, and 16 and therefore include the same limitation as claims 8, 13, and 16 so they are rejected for the same reason.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


11.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 16 recites “the vehicle subsequent to the vehicle”. There is insufficient antecedent basis for this limitation in the claim.

Claims 17-20 depend from claim 16 and therefore include the same limitation as claim 16 so they are rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665